Exhibit 28n(2) under Form N-1A Exhibit 99 under Item 601/Reg. S-K INVESTMENT SHARES EXHIBIT TO MULTIPLE CLASS PLAN (REVISED 1/1/10) 1.SEPARATE ARRANGEMENT AND EXPENSE ALLOCATION For purposes of Rule 18f-3 under the Act, the basic distribution and shareholder servicing arrangement of the Investment Shares will consist of sales and shareholder servicing by financial intermediaries. Financial intermediaries may receive shareholder service fees for services provided.In connection with this basic arrangement, Investment Shares will bear the following fees and expenses: Fees and Expenses Maximum Amount Allocated Investment Shares Sales Load None Contingent Deferred Sales Charge (“CDSC”) None Shareholder Service Fee Up to 25 basis points (0.25%) of the average daily net asset value 12b-1 Fee None Other Expenses Itemized expenses incurred by the Fund with respect to holders of Investment Shares as described in Section 3 of the Plan 2.CONVERSION AND EXCHANGE PRIVILEGES For purposes of Rule 18f-3, Investment Shares have the following conversion rights and exchange privileges at the election of the shareholder: Conversion Rights: None Exchange Rights: Investment Shares may be exchanged for Investment Shares of any other Federated fund or share class that does not have a stated sales charge or contingent deferred sales charge, except Class A Shares of Liberty U.S. Government Money Market Trust and Class K Shares. In any exchange, the shareholder shall receive shares having the same aggregate net asset value as the shares surrendered, unless Class A Shares or Class F Shares which are subject to a CDSC are being exchanged, in which case the CDSC fee will be imposed as if the Class A Shares or Class F Shares had been redeemed.Exchanges to any other Class shall be treated in the same manner as a redemption and purchase. SCHEDULE OF FUNDS OFFERING INVESTMENT SHARES The Funds set forth on this Schedule each offer Investment Shares on the terms set forth in the Investment Shares Exhibit to the Multiple Class Plan. Multiple Class Company Series Edward Jones Money Market Fund Money Market Obligations Trust Tax-Free Money Market Fund (formerly: Tax-Free Instruments Trust)
